Citation Nr: 1605922	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
	
1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes the Veteran's motion to advance this case on the Board's docket.  This decision renders that motion moot given that the case is currently under active review without action on the motion.  The AOJ, however, is instructed to take the Veteran's statements regarding his illness into account when determining whether to expedite processing of his claim.


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the May 1998, August 2005, and September 2006 rating decisions denying entitlement to service connection for an acquired psychiatric disorder are final.  The September 2006 is the last final denial on any basis.

2.  Evidence received since the September 2006 rating decision raises a reasonable possibility of substantiating this claim.  


CONCLUSION OF LAW

The September 2006 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder has been received.  38 U.S.C.A. §§  5108, 7105 (West 2014); 38 C.F.R. §§  3.104, 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination on this issue, no further discussion of compliance with VA's duty to notify and assist is necessary.  

The Veteran contends that he has PTSD as a result of multiple stressors during his active duty service, most of which related to his duties as a military policeman.  

The Veteran was previously denied entitlement to service connection for an acquired psychiatric disorder, namely a "nervous condition due to depression," in a rating decision by the RO dated in May 1998.  The Veteran's claim was denied because there was no evidence of an acquired psychiatric disorder in his service treatment records.  Although notified of the denial, the Veteran did not perfect an appeal to the May 1998 rating decision; the appellant also did not submit new and material evidence within one year of the issuance of the decision.  See 38 C.F.R. §§  20.200, 20.201, 20.202 (2015).  The RO's denial of the claim is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. §  7105.  

The Veteran was next denied entitlement to service connection for an acquired psychiatric disorder, namely PTSD, in a rating decision by RO dated in August 2005.  The Veteran's claim was denied on the basis that the alleged stressors were too vague to verify and that there was no recent, clear and confirmed diagnosis of PTSD.  The Veteran did not perfect an appeal to the August 2005 rating decision, but in June 2006 applied to reopen his claim.  The RO denied the Veteran's claim to reopen in a September 2006 rating decision on the basis that the appellant had failed to submit new and material evidence.  The Veteran did not perfect an appeal to or file a notice of disagreement with the September 2006 rating decision; the appellant also did not submit new and material evidence within one year of the issuance of the decision.  See 38 C.F.R. §§  20.200, 20.201, 20.202.  The RO's denial of the claim is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.1103, 20.1105 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

Since the September 2006 rating decision, the Veteran has submitted more detailed accounts of his claimed in-service stressors.  In addition, VA treatment records showing a diagnosis of PTSD have been obtained and associated with the claims file.  As the record now contains a diagnosis of PTSD and more evidence pertinent to the claimed in-service stressors than it did in September 2006, the Board finds that new and material evidence has been received which pertains to  previously unestablished facts necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. §  3.156(a) for new and material evidence, the claim is reopened.  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  


REMAND

During the August 2014 hearing, the Veteran testified that, because several of his claimed stressors were related to his duties as a military policeman, military police desk sergeant logs might provide corroborating evidence.  The claim must therefore be remanded so that the AOJ may attempt to obtain the relevant desk sergeant logs.  The Veteran's assistance in identifying where these logs might have been kept, and approximate dates of the reported stressors, should be requested as needed.

The Veteran also testified that he began receiving disability compensation from the Social Security Administration in 2010.  On remand, the AOJ should also attempt to obtain the Veteran's Social Security records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration, obtain the appellant's complete Social Security records, including all decisions and any medical records relied upon in making those decisions, and associate them with the claims file.  

2.  Request from the Veteran a comprehensive and detailed statement regarding the stressors to which he alleges he was exposed in service as a result of his duties as a military policeman.  The Veteran should be requested to provide more specific ranges of dates than he has already provided, to the best of his ability.  He should also identify where the desk logs might have been kept or where they might have been archived, if he has such knowledge.  The Veteran should be advised that this information is vitally necessary in order to obtain supporting evidence, and that he must be as specific as possible, because without such detailed information, an adequate search for verifying data cannot be conducted.  

3.  Following receipt of the aforementioned information, the AOJ should request military police desk sergeant logs for the identified date ranges at the bases to which the Veteran was assigned during those time periods from the appropriate authorities, including bases where he was stationed, or other records archival sources.  

4. After receiving a response from the appropriate authorities and undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If records are obtained which verify the reported stressors, and additional exam with a request for nexus opinion should be requested.  

5.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


